In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00121-CV


                        IN RE MUNDRO ROBINSON, RELATOR

                                ORIGINAL PROCEEDING

                                       May 22, 2018

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Relator, Mundro Robinson, appearing pro se, filed a petition for writ of mandamus

in this Court. As explained herein, we dismiss the petition as moot.


       In his petition, relator seeks to compel the trial court to act on his “Motion to Vacate

Unauthorized Plea and Void Judgment.” Relator recites that his motion has been on file

for more than 180 days but has not been considered by the trial court.


       Relator’s petition was filed on April 17, 2018. The record before us reflects that

on April 19, 2018, the trial court acted on relator’s motion by signing an order dismissing

it due to lack of jurisdiction. Accordingly, because relator has received the relief that he

requested, we dismiss the petition for writ of mandamus as moot. See In re Luna, 317
S.W.3d 484, 484 (Tex. App.—Amarillo 2010, orig. proceeding) (dismissing petition for writ

of mandamus when trial court had ruled on pending motion).




                                                      Judy C. Parker
                                                         Justice




                                           2